DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 (e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/515,762, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Instant claims 1-7 do not benefit from the filing date of the provisional application, 62/515,762.  There is no support in the provisional application for key components of instant claim 1 such as the multi-lumen assemblies or the interconnected articulating segments of the multicatheter subsystem.  Instant claims 2-7 don’t receive the benefit of the provisional filing date either because of their dependency on instant claim 1, as well as lack of support for the components of these claims.  PCT application, PCT/US2018/036349, does however show support for instant claims 1-7.  Thus, instant Application No. 16/620,007 does receive benefit of the priority date of the PCT application.
Claims 1-7 have an effective filing date of 06/06/2018.

Terminal Disclaimer
The terminal disclaimer filed on 08/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/652,968 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 4, filed 08/08/2022, with respect to claim objections have been fully considered and are persuasive.  The claim objections have been obviated by amendments to the claims.  The objection of claim 1 has been withdrawn. 
Applicant’s arguments, see page 4, filed 08/08/2022, with respect to double patenting have been fully considered and are persuasive.  The double patenting rejection in view of copending Application No. 16/652,968 has been obviated by the Terminal Disclaimer filed and accepted on 08/08/2022.  The double patenting rejection has been withdrawn.  The Examiner notes that the provisional nonstatutory double patenting rejection of instant claims 1 and 4-6 in view of copending Application No. 17/307,649 (see pages 12-14 of Final Rejection filed 05/13/2022) has been withdrawn.  In view of MPEP 804.I.1.(b).(i), since the provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date compared to the reference application, the Examiner should withdraw the rejection.  Therefore, both double patenting rejections have been withdrawn.

Allowable Subject Matter
Claims 1-7 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792